People ex rel. Gentile v Vollmer (2019 NY Slip Op 07708)





People ex rel. Gentile v Vollmer


2019 NY Slip Op 07708


Decided on October 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2019-11766

[*1]The People of the State of New York, ex rel. Paul T. Gentile, on behalf of Matthew Bonanno, petitioner, 
vKarl Vollmer, Warden, Westchester County Jail, respondent.


Paul T. Gentile, New York, NY, petitioner pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Raffaelina Gianfrancesco and William C. Milaccio of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or for bail reduction upon Westchester County Indictment No. 0859/19.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Westchester County Indictment No. 0859/19 is reduced to the sum of $100,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $50,000 as a cash bail alternative, on condition that (1) the defendant shall surrender any and all passports he may have to the Office of the District Attorney of Westchester County and is prohibited from applying for any new or replacement passports; (2) the defendant shall wear an electronic monitoring bracelet, with monitoring services to be provided by an entity approved by the Office of the District Attorney of Westchester County and paid for by the defendant; any violations of the conditions set forth herein relating to the electronic monitoring of the defendant shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Westchester County; (3) the defendant shall remain within and shall not travel beyond the geographical limits of the counties of Westchester, Nassau, and Suffolk, and the City of New York; and (4) the defendant shall provide to the Office of the District Attorney of Westchester County, in a form approved by the Office of the District Attorney of Westchester County, an affidavit in which he attests that if he leaves the jurisdiction he agrees to waive his right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the sum of $100,000 or has deposited the sum of $50,000 as a cash bail alternative; (2) surrendered any and all passports to the Office of the District Attorney of Westchester County; (3) arranged for electronic monitoring with an entity approved by the Office of the District Attorney of Westchester County; and (4) provided the Office of the District Attorney of Westchester County with an affidavit, in a form approved by the Office of the District Attorney of Westchester County, attesting that if he leaves the jurisdiction he agrees to waive his right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
AUSTIN, J.P., MILLER, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court